           Case 1:18-cv-04115-PAE Document 292 Filed 02/05/21 Page 1 of 2




VIA ECF                                                                            February 5, 2021

Hon. Paul A. Engelmayer
United States District Court – Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:      Alexandra Canosa v. Harvey Weinstein, et al - Case No.: 1:18-cv-04115-PAE

Dear Judge Engelmayer,

       We represent the Defendant Harvey Weinstein (hereinafter “Mr. Weinstein”) in the
abovementioned matter. I respectfully submit this letter in regard to the Court’s Order of February
2, 2021 directing Mr. Weinstein to submit his application to seek the adjournment of his deposition
on medical grounds by this date [Doc. No. 285].

        Attached hereto is the letter of Mr. Weinstein’s physician, William Cole, M.D. (“Dr. Cole”)
of NYU Langone Health, dated February 3, 2021. In his letter, Dr. Cole summarizes the extensive
health problems and medical diagnoses that Mr. Weinstein suffers from. These have been
exacerbated by the conditions faced in prison. In sum, Dr. Cole specifies that due to his back,
neurologic, orthopedic and chronic pain issues, prolonged sitting and physical stress makes it
difficult for Mr. Weinstein to tolerate a full day of legal proceedings. Physically, and perhaps
cognitively — given these conditions, effects of pain, and of medication — a deposition that may
last seven (7) hours on the record, or possibly longer with breaks, would place Mr. Weinstein in a
position that may compromise his ability to testify accurately, and may result in prejudice. 1

       Perhaps more concerning are the ramifications on the prison system caused by the COVID-
19 pandemic. These conditions place Mr. Weinstein, who is a high-risk individual, in a position
where his health could be further, and perhaps gravely, compromised. In fact, due to these
circumstances, Mr. Weinstein has been placed in quarantine approximately three (3) times while
incarcerated.


1
 The Court in its decision of December 9, 2020 [Doc. No 271] stated that it would consider the second reason for Mr.
Weinstein’s application for a stay of his deposition, prejudice and possible constitutional implications that arise from
having to testify in a civil matter while a pending prosecution exists in Los Angeles, should Mr. Weinstein not have
medical reasons to stay his deposition. Should the Court not accept the medical documentation and reasons made
herein, then Mr. Weinstein seeks leave to move the Court for a stay based on the pending prosecution.
                   Case 1:18-cv-04115-PAE Document 292 Filed 02/05/21 Page 2 of 2
                                                                                                                       Page 2



                  Administrative restrictions within the New York State Department of Corrections and
         Community Supervision (“DOCCS”) also impede this firm’s ability to adequately communicate
         with Mr. Weinstein in order to prepare for a deposition, and ability to engage Mr. Weinstein in the
         active participation of his defense. According to DOCCS, “as a result of the significant increase in
         COVID-19 infections among the incarcerated population, staff and the surrounding communities,
         visitation will be temporarily suspended statewide, effective Wednesday, December 30, 2020.”
         (See, DOCCS website, regarding visitation). Although non-contact communication is permitted,
         virtual preparation of Mr. Weinstein is neither feasible nor appropriate for the task at hand:
         preparing our client for a lengthy civil deposition, during which he must be mindful of the criminal
         charges pending in Los Angeles, on top of grappling with medical conditions and inability to sit
         for prolonged periods of time. Counsel is therefore unable to physically sit with their client, go
         through documents, pleadings, statements, discovery, and other material that one would need to
         confer on in advance of a deposition, that would otherwise be permitted if the COVID-19-related
         restrictions were not in place. Therefore, not only is it not medically advisable for Mr. Weinstein
         to sit for a deposition at this time, the current restrictions within DOCCS make is potentially
         prejudicial to Mr. Weinstein by preventing him from properly conferring with counsel and
         participating in his defense.

                 For the foregoing reasons, we respectfully request that the Court issue an order staying the
         deposition of Harvey Weinstein until the it is medically safe, and until COVID-19 restrictions in
         the prison system have been lifted.


                                                                   Respectfully Submitted,


                                                                   _________________________
                                                                   Imran H. Ansari, Esq.



         CC:     All Counsel of Record (via ECF)

         Encl: Letter of William Cole, M.D.




Aidala, Bertuna & Kamins, P.C. • 546 Fifth Avenue, New York, NY, 10036 • T: 212-486-0011 • F: 212-750-8297 • www.aidalalaw.com
